959 F.2d 1101
295 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David Hall CRUM, Appellantv.DISTRICT OF COLUMBIA COURT OF APPEALS.
No. 91-5110.
United States Court of Appeals, District of Columbia Circuit.
March 6, 1992.

Before HARRY T. EDWARDS, D.H. GINSBURG and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of appellant's response to this court's August 16, 1991 order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the appeal be dismissed for lack of jurisdiction.   A certificate of probable cause is a jurisdictional prerequisite to an appeal by a state prisoner from the denial of a federal habeas petition and may be issued only upon a "substantial showing of the denial of a federal right."   See Garris v. Lindsay, 794 F.2d 722, 724 (D.C.Cir.), cert. denied, 479 U.S. 993 (1986).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.